Citation Nr: 1047432	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-17 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric 
condition, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a skin condition, to 
include as secondary to Agent Orange exposure. 

3. Entitlement to service connection for joint disease, to 
include as secondary to punji stick injury. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the Marine Corps from March 
1964 to March 1967

This matter comes before the Board of Veterans' Apeals (Board) on 
appeal from a December 2006 rating decision by the Huntington, 
West Virginia, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD, skin condition and joint disease.  

The December 2006 rating decision also granted service connection 
for scars, residuals of left ankle puncture injury and multiple 
furuncles, which issues are not on appeal at this time. 

The issue has been recharacterized to include all acquired 
psychiatric diagnoses, to better reflect the evidence of record.  
A Veteran, as a layperson, is not competent to limit his claim to 
one of only several potential diagnoses; all must be considered.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issues of service connection for an acquired psychiatric 
disability, to include PTSD, and for a skin condition, to include 
as secondary to Agent Orange exposure, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
Veteran has a current joint disease.




CONCLUSION OF LAW

The criteria for entitlement to service connection for joint 
disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated June 2006.   

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained identified relevant VA treatment records.  In 
January 2006 at the Agent Orange registry examination the Veteran 
noted he was receiving treatment from a private physician but did 
specify what the treatment was for.  The June 2006 notice letter 
asked the Veteran to submit an authorization for any private 
treatment he was receiving for his claimed conditions. However as 
no response was received, therefore retrieving any additional 
records is not required. 

The Veteran was afforded a physical examination.  The examination 
was adequate, as the examiner was able to review the claims file 
and made all required findings.  The Veteran reported that he was 
treated in service at the Naval Hospital in Bethesda, Maryland 
for the punji stick injury and related infection.  A remand to 
obtain these records is not necessary as treatment records from 
Japan evidencing the same in service injury are already of record 
and the Board concedes that the Veteran sustained a puncture 
wound from a punji stick, and associated infection and cellulitis 
and furuncles in service.  The disposition of this case is 
determined by the Veteran's current condition, and additional in 
service treatment records are not needed.  All necessary records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  Arthritis is 
listed as a chronic disease for purposes of presumptive service 
connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  The applicable presumptive period is one 
year following separation from service.  38 C.F.R. § 3.307(a)(3).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant

The Veteran contends that he has left ankle pain and joint pain 
related to his in service punji stick injury to his left ankle 
and associated infection. 

At the September 2006 VA examination the Veteran reported he had 
pain with his in-service punji stick injury to his left ankle at 
the time but reported that he currently had no pain or swelling.  
The examiner evaluated the Veteran and determined that he did not 
have any joint disease or arthritis.   The x-ray taken in 
connection with the examination similarly revealed a normal exam 
with the bones, joints and soft tissue of the left ankle to be 
intact. 

There is no evidence of joint disease or a current left ankle 
disability. 

In the absence of proof of present disability, there can be no 
valid claim of service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The requirement of a current 
disability may be met by evidence of symptomatology at the time 
of filing or at any point during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

As there is no evidence of a present disability, service 
connection is not warranted. 


ORDER

Entitlement to service connection for joint pain, to include as 
secondary to punji stick injury, is denied.


REMAND

A remand is necessary in order to comply with the VA's duty to 
assist.

Skin condition
 
The Veteran contends that he has a skin condition due to exposure 
to Agent Orange in service.  The record reflects that the Veteran 
was in the Republic of Vietnam therefore he is presumed to have 
been exposed to Agent Orange.  38 C.F.R. §3.307(a)(6)(i).  
Chloracne or other acneform disease consistent with chloracne 
will be presumptively service connected if there was exposure to 
herbicides, i.e. Agent Orange, and the disease manifests to a 
degree of 10 percent or more at any time.  38 C.F.R. §3.309(e).  
Therefore if the Veteran is found to have chloracne or other 
acneform disease consistent with chloracne which manifests to a 
degree of 10 percent, it will be service connected. 

In September 2006 a VA examination was conducted.  When asked 
whether the current skin condition was due to the punji stick 
injury the examiner stated that it was not caused by or the 
result of punji stick injury; yet when asked for a rationale the 
examiner stated that there was no skin infection or skin 
condition found to justify any opinion. 

A November 2006 VA examination measured and evaluated the 
Veteran's scars, which are separately service connected, but did 
not provide any evaluation of the rest of the rest of the 
Veteran's skin.  

The Veteran reported that he informed the VA examiner of the 
knots on his scalp, and that the examiner told him it was acne 
but did not actually look at his scalp.   

Examinations were conducted but they were inadequate.  An 
inadequate examination frustrates judicial review.  Hicks v. 
Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an 
examination in a service connection claim, the examination must 
be adequate or VA must notify the Veteran why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

The September 2006 VA examiner is inconsistent as to whether the 
Veteran has a current skin condition.  Furthermore, it appears 
that the Veteran may have a skin condition on his scalp which was 
not evaluated.  An additional examination is therefore needed. 

PTSD 

In February and March 2006 the Veteran was treated at the VA 
medical center by a licensed social worker who determined that 
the Veteran had PTSD and depression related to PTSD with a GAF 
score of 55.  

In September 2006 a VA examination was conducted.  The examiner 
noted the Veteran's outpatient treatment for a mental disorder by 
the VA but inconsistently also determined that there wasn't any 
current treatment for a mental disorder.  The VA examiner 
identified the Veteran's stressors as being in a combat zone and 
sustaining a penetrating injury.  The examiner evaluated the 
Veteran and opined that he did not have PTSD.   In finding that 
the Veteran does not have PTSD the examiner failed to address the 
Veteran's treatment by a social worker who concluded that he did 
have PTSD. 

While the examiner concluded the Veteran did not have PTSD, there 
was no determination as to whether the Veteran has any other 
acquired psychiatric disability.

The Veteran is found to have been in a combat area, in a foxhole 
with hand grenades, and to have sustained a penetrating injury 
from a punji stick.  Stressors are conceded.  38 C.F.R. 
§ 3.304(f)(3) (effective July 10, 2010).

The evidence of record establishes the occurrence of an in-
service stressor, as well as current diagnoses of PTSD by a 
social worker.  A remand is required for an adequate VA 
examination.  Hicks v. Brown, Barr v. Nicholson. 

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from 
the VA medical center in Huntington, West 
Virginia and all associated clinics, as well 
as any other VA facility identified by the 
Veteran or the record.  

2. Schedule the Veteran for a skin 
examination.  The examiner is to determine 
whether the Veteran currently has a skin 
condition, including on his scalp, whether 
any such skin condition is chloracne or other 
acneform disease consistent with chloracne,  
and provide an opinion as to whether any skin 
condition found is related to service.  A 
full and complete rationale is required for 
all conclusions reached.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2. Schedule the Veteran for a VA mental 
disorders/PTSD examination.  The claims file 
must be reviewed in conjunction with the 
examination.  The examiner should be informed 
that the Board finds that the Veteran was in 
a combat zone and came under enemy fire, and 
that he sustained injuries from stepping on a 
punji stick.  The examiner is to identify all 
current psychiatric diagnoses, and opine as 
to whether it is at least as likely as not 
that any diagnosed condition is caused or 
aggravated by military service.  The examiner 
should specifically state whether the 
incidents are a sufficient stressor for any 
PTSD diagnosis rendered.  A full and complete 
rationale is required for all conclusions 
reached.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

The examiner must specifically address the 
social worker's findings that the Veteran 
does have PTSD. 

3. Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claims on 
appeal.  If either of the benefits sought 
remain denied, issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


